Citation Nr: 1527389	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-23 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the spine.

2.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1952 to November 1954.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for coronary artery disease and degenerative joint disease of the spine.  In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO in Montgomery, Alabama, who presently has jurisdiction over the claims.

The issue of entitlement to service connection for arthritis of the multiple joints (other than spine) has been raised by the record in a July 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The competent and probative evidence of record shows that coronary artery disease and arthritis of the spine did not manifest during service or within one year of separation from service and are not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in, or aggravated by, active military service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Arthritis of the spine was not incurred in, or aggravated by, active military service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in July 2010 prior to the initial rating decision.  

VA also fulfilled its duty to assist the Veteran by obtaining all available, relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Unfortunately the Veteran's service records are largely unavailable, other than a separation examination.  An attempt to obtain any records from the National Personnel Records Center in St. Louis, Missouri was unsuccessful, as it was noted that the Veteran's service treatment records were "fire related and there are no STRs or SGOs."  In an effort to reconstruct the Veteran's service records, the RO sent the Veteran an NA Form 13055, National Archives and Records Administration form, but the Veteran did not fill out the form completely.  The RO notified the Veteran in October 2010 that the form was incomplete, specifically that the Veteran needed to put the treatment dates in 60-day increments and that they needed the unit information and medical facility information.  The RO sent the Veteran another letter in December 2010 again supplying a blank NA Form 13055 asking the Veteran to fill it out with detailed instructions.  The Veteran did not respond.  

VA has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, without any further assistance from the Veteran, it is reasonably certain that the Veteran's service records are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

A review of the record indicates that the Veteran is in receipt of Social Security Administration (SSA) benefits.  Specifically, a letter from SSA dated in May 1994 notes that SSA was processing a claim for Supplementary Security Income.  An SSA inquiry by the RO also showed that the Veteran was entitled to SSA benefits in 1994 with disability onset in 1989.  There is no indication that an attempt was made to obtain any decision rendered by the SSA or the records it considered in making that decision. 

The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.

Here, there is no indication that records from SSA would be relevant to his coronary artery disease or degenerative joint disease of the spine appeal.  The Board thereby finds that obtaining the Veteran's SSA records would not aid in substantiating his service connection claims for coronary artery disease and degenerative joint disease of the spine because they would not "give rise to pertinent information" concerning his disorders.  Further, because there is no reasonable possibility that the Veteran's SSA records would assist in substantiating this claim, although VA is on notice that the Veteran is in receipt of SSA benefits, the Board finds that there is no duty to obtain these records as to this claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The Board acknowledges that no VA medical examination or medical opinion has been obtained in response to the claim of entitlement to service connection for coronary artery disease or degenerative joint disease of the spine.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

There is no competent evidence of record indicating that the Veteran's presently diagnosed degenerative joint disease of the spine or his coronary artery disease involved symptoms that might be associated with his service or within one year of separation from service.  The medical evidence in this case is sufficient to make a decision.  Therefore, no VA medical opinion is warranted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As discussed above, the Veteran had an April 2015 hearing before the Board. 

The Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claims.  Each duty to the Veteran outlined in Bryant was met during the April 2015 Board hearing.  Notably, the Veteran was advised that evidence of a current diagnosis of degenerative joint disease of the spine and coronary artery disease was shown but that evidence was needed to relate these disabilities to service.  The Veteran also was asked to identify any additional evidence that had been overlooked.

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  However, coronary artery disease and arthritis are chronic conditions under 38 C.F.R. § 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed the evidence of record and finds that the preponderance of the evidence shows that the Veteran's coronary artery disease and arthritis of the spine are not related to any event in service.  

First, there is no probative evidence of any treatment or injury in service regarding the spine and/ or heart; or evidence of symptoms related to any coronary artery disease or arthritis of the spine in service.  As noted above, the Veteran's service treatment records are mostly unavailable.  The one available service treatment record is the November 1954 separation examination, which shows normal clinical evaluation of the heart and spine.  The Veteran also has not clearly indicated how he relates his present degenerative joint disease of the spine and his coronary artery disease to service.  On a NA Form 13055, he indicated that he was treated for arthritis of the spine and had open heart surgery during his military service.  However, it is not clear the Veteran filled out the form correctly.  Treatment records show that the Veteran did not have open heart surgery until 2005.  At his Board hearing in April 2015, when asked by his representative whether he had any injury to the spine or chest pain in service, he responded that he could not recall.  See April 2015 Board hearing, pp. 4-6.  His representative noted that the Veteran had memory problems and had previously stated that his spine was injured from the wear and tear of lifting patients in his duties as a medic, and that the coronary artery disease was possibly a result of that.  See id. at 8.  While the Veteran is competent to report symptoms such as pain in the spine and chest pain, his inconsistent statements and apparent memory difficulties do not make him a credible witness as to his symptoms in service and thereafter.

Second, there is no evidence of treatment or symptoms of coronary artery disease or arthritis of the spine within one year of separation from service.  The Veteran testified that he could not recall when he first noted symptoms of coronary artery disease and spine arthritis after service.  See id. at 5-7.  There is no medical evidence of treatment within one year of the Veteran's separation from service, i.e., between November 1954 and November 1955.

Finally, there is no evidence of continued symptoms of arthritis of the spine or coronary artery disease since service, or other post-service medical evidence relating the present diagnoses of coronary artery disease and arthritis of the spine to service.  

A November 1976 private treatment record notes a diagnosis of mild labile hypertension.  A January 1977 VA examination report shows the Veteran had essential hypertension; but his heart examination was normal.  A December 1981 VA examination report shows increased lumbar lordosis and moderate arteriosclerosis of the aorta, per x-ray.  The first finding of degenerative joint disease of the spine was noted in September 1991, per x-ray examination.  

In November 2005, the Veteran was admitted to the hospital with a history of aortic stenosis.  He had been minimally symptomatic until recently when he had a syncopal episode.  He underwent a cardiac catheterization, which revealed severe triple vessel coronary artery disease with preserved left ventricular functioning.  He also had a transesophageal echocardiogram, which revealed moderate to severe aortic insufficiency and mild to moderate aortic stenosis.  He was then referred for coronary artery bypass surgery.  A coronary artery bypass graft times 3 was performed.  

In December 2008 a VA treatment record shows the Veteran had complaints of back pain for 10 years; so approximately since December 1998.   An October 2008 x-ray examination showed mild spondylosis of the lumbosacral spine.

The medical evidence shows that the first diagnosis of degenerative joint disease of the spine was in 1991, which is approximately 37 years after the Veteran's separation from service.  The first diagnosis of coronary artery disease was in 2005, which is approximately 51 years after separation from service.  Even if the findings of lumbar lordosis and/ or moderate arteriosclerosis of the aorta in 1981 were considered early symptoms of arthritis of the spine and coronary artery disease, respectively, these findings are still 27 years after the Veteran's military discharge.

The Board acknowledges that the Veteran is competent to report any symptoms of chest pain or pain in the spine since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he experienced back pain in service from lifting patients as a medic.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he experienced back pain in service.  However, as previously noted, the Veteran's statements are not credible as they have been inconsistent throughout the record and are also inconsistent with his separation examination report, which documents normal evaluation of the spine and heart.

It also does not follow that any coronary artery disease or other heart disability or arthritis of the spine is necessarily related to any demonstrated continuous symptomatology.  While the Veteran is competent to state that he has suffered from back pain in service, he is not competent to determine the underlying cause of the symptoms, i.e., arthritis, etc.  

The Veteran contends that his current coronary artery disease and arthritis of the spine are related to his military service; however, the Veteran's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any coronary artery disease and arthritis of the spine are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation.  

Thus, there is no probative medical evidence relating the Veteran's diagnoses of coronary artery disease and arthritis of the spine to service.  While lack of contemporaneous medical records does not, in and of itself, render the Veteran's lay evidence not credible, it may be a fact that the Board can consider and weigh against a Veteran's lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (noting that "evidence of a prolonged period without medical complaint" may be considered in determining whether a claimant's condition is related to service).  In this case, there is no medical evidence of any treatment for coronary artery disease within one year after military discharge or until 2005 when he was actually formally diagnosed with coronary artery disease (or in 1981 when he was diagnosed with arteriosclerosis of the aortic valve).  There also were no medical findings of arthritis of the spine until 1991.  This is not simply a matter of the absence of medical evidence, as medical professionals throughout the years have evaluated the Veteran since 1976 and have not found any coronary artery disease or arthritis of the spine until 2005 and 1991, respectively.  

Therefore, the Board does not find any probative evidence to support the Veteran's assertions that his arthritis of the spine or coronary artery disease is related to service.  As the Veteran's first medical finding of coronary artery disease is in 2005 (or possibly earlier in 1981, approximately 27 years after discharge from service), and the arthritis of the spine is not until 1991, approximately 37 years after service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that any current coronary artery disease or arthritis of the spine had its onset during active service or is related to any in-service disease, event, or injury; or was manifest within one year of the Veteran's discharge.  See 38 U.S.C.A. §§ 1110, 1112.  Accordingly, the Board finds that the criteria for service connection for coronary artery disease and arthritis of the spine are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for degenerative joint disease of the spine is denied.

Entitlement to service connection for coronary artery disease is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


